
	
		I
		111th CONGRESS
		2d Session
		H. R. 5614
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2010
			Mr. Aderholt (for
			 himself, Mr. Bachus,
			 Mr. Bishop of Utah,
			 Mr. Bonner,
			 Mr. Chaffetz,
			 Mr. Coffman of Colorado,
			 Mr. Davis of Tennessee,
			 Mr. Griffith,
			 Mr. Hall of Texas,
			 Mr. Latta,
			 Mr. LaTourette,
			 Mr. Olson,
			 Mr. Posey,
			 Mr. Rogers of Alabama, and
			 Mr. Bright) introduced the following
			 bill; which was referred to the Committee
			 on Science and Technology
		
		A BILL
		To impose certain requirements on the expenditure of
		  funds by the National Aeronautics and Space Administration for the
		  Constellation program.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Human Space Flight Act of
			 2010.
		2.Expenditure
			 limitations
			(a)Notwithstanding section 1341 of title 31,
			 United States Code (commonly referred to as the Anti-Deficiency Act), amounts
			 appropriated for fiscal year 2010 (or for prior fiscal years that remain
			 available) to the National Aeronautics and Space Administration for the
			 Constellation program shall be expended only for carrying out the Constellation
			 program, including through contracts and necessary support activities. The
			 Administrator of the National Aeronautics and Space Administration shall not
			 terminate or descope contracts for the Constellation program.
			(b)The National Aeronautics and Space
			 Administration shall expend at least 90 percent of all funds described in
			 subsection (a) no later than September 30, 2010.
			
